Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 12/30/2021, in response to the rejection of claims 3-4, 6-9, 39, 41-42, 58-60, 79, 88, 135-136 from the non-final office action, mailed on 09/02/2021, by amending claims 4, 6-8, 39, 88, 135; canceling claims 3, 9, 58-60, 79, 136; and adding new claims 137-146, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “delivery to processing equipment” of Claims 88 and 135 should be “delivery to a processing equipment” of Claim 88”.

(2) The “preventing reaction of the metal surface with” of Claim 88 should be “preventing reaction of the metal support surface with”.

(3) The “the solid or liquid precursor material supported on the metal support surface of the solid source vaporizer to provide a vapor streams” of Claim 88 should be “wherein the solid or liquid precursor material supported on the metal support surface of the solid source vaporizer to provide a vapor stream”.

(4) The “oxides of the formula M'O2, wherein M' is a stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is a lanthanide element” of Claim 135 should be “oxides of a formula M'O2, wherein M' is a stoichiometrically acceptable metal; and oxides of a formula Ln2O3, wherein Ln is a lanthanide element”.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “solid source vaporizer” of Claim 88 (also in Claim 135),
First, the “solid source” defines a physical property of the material contained in the vaporizer, thus it is not part of the apparatus, in other words, containing either solid material, liquid material, or gaseous material in a container (herein the “vaporizer”), does not make the claimed container to be distinguished from a container of a prior art, see the MPEP citation below. Consequently, when an apparatus has a vaporizer, it is sufficient to meet the claim language.
Second, the claimed “vaporizer” does not require a specific structure, thus it will be examined inclusive of a container having a heater, which supplies a gaseous material into a process chamber, because the heater can heat the container thus is capable of generating a gaseous material.

(2) In regards to the “by atomic layer deposition” in “wherein the protective coating comprises multiple layers of more than one coating materials formed by atomic layer deposition” of Claim 88 and also “by atomic layer deposition” and “by physical vapor deposition” of Claim 147, 
The limitation “by atomic layer deposition” and “by physical vapor deposition” are considered as product-by-process. When the protective coating has multiple layers, it is considered sufficient to meet the claim language, no matter how it is constructed.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

(3) In regards to the “precursor” of Claims 88 and 135,
The term “precursor” defines an identity of the material, thus it is not part of the apparatus, in other words, naming a material as a precursor, reactant, processor, or etc., does not make the claimed apparatus to be patentable, and further containing either precursor, reactant, processor, or etc. in a container, also does not make the container to be distinguished from a container of a prior art, see the MPEP citation below. Consequently, when an apparatus has material for a process, and the material is contained in a vaporizer, it is sufficient to meet the claim language.

(4) In regards to the “a reactive gas comprising Al2Cl6” of Claim 4, “wherein the solid source includes aluminum trichloride” of Claim 145, and “wherein the vapor stream includes dialuminum hexachloride” of Claim 146,
Emphasized again, the “solid or liquid” is a material type contained in the apparatus. Use of the apparatus for the gas, solid, or liquid is a mere different use of the apparatus, in other words, it is an intended use of the apparatus, thus it does not make the apparatus to be distinguished from an apparatus of a prior art, see the MPEP citation below.
Thus, containing the solid source including the aluminum trichloride is also intended use.
Further, the “reactive” is an identity of the material, thus it is not part of the apparatus, in other words, naming a material as a reactive, non-reactive, or etc. (such as precursor, reactant, processor), does not make the claimed apparatus to be patentable.
Lastly, the applicants’ specification discloses “the Al2Cl6 vapor produced by heating the ampoule to volatilize the solid AlCl3 supported on trays”, see [0137]. 
Consequently, when a vaporizer of a prior art vaporizes the AlCl3 (aluminum trichloride), it will be considered the AlCl3 (aluminum trichloride) also generates the Al2Cl6 (dialuminum hexachloride) vapor. Further, emphasized again, the “Al2Cl6” defines an identity of the material, thus it is not part of the apparatus and it does not make the claimed apparatus to be patentable does not make the claimed apparatus to be patentable.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 147 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) The “wherein the multiple layers comprise a first layer comprising alumina deposited on the metal support surface by atomic layer deposition on the metal support surface and a second layer comprising aluminum oxynitride deposited by physical vapor deposition on the first layer” of Claim 147 raise a new matter.
In the independent claims 88 and 135, the applicants clearly recites “wherein the more than one coating materials are selected from the group consisting of…”, therefore, the material list is a closed group, in other words, it is not allowed to add new alternative, but the claim includes a new material, not in the recited list. Further, the feature of Claim 147 appears to be a feature for the hot chuck plate components for the plasma activation, see the applicants’ paragraph [0266-0267] of the published instant application. Therefore, it is a new matter for the claimed “vaporizer”.

Claims 4, 6-8, 39, 41-42, 88, 135 and 137-148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “A solid source vaporizer configured to vaporize a solid or liquid precursor for delivery to processing equipment” of Claim 88 and also “a solid source vaporizer and a solid or liquid precursor inside the solid source vaporizer” of Claim 135 are not clear.
The claim clearly recites “solid” source vaporizer, which contains solid material, then further recites “solid or liquid precursor”, thus it is not clear what the intention of the “solid” in “solid source vaporizer”.
For the purpose of examination, it will be examiner inclusive of A source vaporizer configured to vaporize a solid or liquid precursor for delivery to processing equipment.

(2) The ““wherein the protective coating is inert to a reactive gas comprising Al2Cl6” of Claim 4 is not clear, because of the “inert to a reactive gas”.
Inert is a relative term. What is degree to determine the “inert to the gas”? Through repeated plural times of process, even the protection coating is slowly damaged or thinned by the corrosive and/or toxic gases. This means very tiny degree of reaction with the corrosive gas still exists. The examiner cannot determine the degree of the “inert” in the claim.
For the purpose of examination, when a protection coating is provided, it will be considered meeting the limitation. 

(3) The “wherein the multiple layers comprise a first layer comprising alumina deposited on the metal support surface by atomic layer deposition on the metal support surface and a second layer comprising aluminum oxynitride deposited by physical vapor deposition on the first layer” of Claim 147 is not clear.
In the independent claims 88 and 135, the applicants clearly recite “wherein the more than one coating materials are selected from the group consisting of…”, therefore, the material list is a closed group, in other words, it is not allowed to add new alternative, but the claim includes a new material, not in the recited list. Thus, it is not clear how the metes and bounds for this claim is determined.

(4) The “wherein the protective coating comprises a metal oxide for which the free energy of reaction with a gas comprising the vaporized solid or liquid precursor is greater than or equal to zero” of Claim 148 is not clear.
First, what is the “reaction”? does the reaction is the applicants’ invention? It appears the reaction is an inherent operational result caused by contacting the corrosive gas with the metal surface, in other words, it is a natural phenomenon, not by the applicants’ invention. The applicants pursues a patents from a natural phenomenon?
Second, how the free energy is measured? It is not clear the claimed apparatus requires a specific component to measure the energy or not. The applicants merely recites a result without reciting a corresponding structure to obtain the result.
For the purpose of an examination, when a prior art teaches one of the metal oxides as recited in the claim 88, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6-8, 39, 42, 88, 135, 137-146 and 148 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 20100255198, hereafter ‘198) in view of Tamura et al. (US 20090194233, hereafter ‘233).
Regarding to Claim 88, ‘198 teaches:
The vaporizer delivery system 10 comprises a vessel 12 (Figs. 1 and 4, [0050], see also [0055]), vaporization of source reagent materials, such as liquid and solid source reagents ([0001]), the vaporizer 100 is heated by heater 150 to a desired degree to generate vapor from the source reagent solids on the trays in vessel 102 ([0147]), and The trays are preferably fabricated of a non-reactive heat-conducting material, such as for example silver, silver alloy, copper, copper alloy, aluminum, aluminum alloy, lead, nickel clad, stainless steel, graphite, silicon carbide coated graphite, boron nitride, ceramic material, and combinations, mixtures and composites of two or more of the foregoing ([0055], the claimed “A solid source vaporizer configured to vaporize a solid or liquid precursor for delivery to processing equipment, the solid source vaporizer comprising: a vessel defining an interior volume, the vessel comprising a metal support surface”, and “the solid or liquid precursor material supported on the metal support surface of the solid source vaporizer to provide a vapor streams, wherein the metal support surface comprises a metal selected from stainless steel, aluminum, or anodized aluminum”).

‘198 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 88: (88A) the vessel comprising a metal support surface coated with a protective coating capable of preventing reaction of the metal surface with the solid or liquid precursor, wherein the protective coating comprises multiple layers of more than one coating materials formed by atomic layer deposition, wherein the more than one coating materials are selected from the group consisting of Al2O3; oxides having a formula MO, wherein M is Ca, Mg, or Be; oxides of a formula M'O2, wherein M’ is a stoichiometrically acceptable metal; and oxides of a formula Ln2O3, wherein Ln is a lanthanide element, 
(88B) wherein the protective coating has a thickness in a range of from 2 to 500 nm.

In regards to the limitation of 88A:
‘198 further teaches solids precursors with which the vaporizer systems of the invention are usefully employed can be of any suitable type, including solid-phase metal halides, organometallic solids, and the like. Examples of source reagents that may be utilized in the practice of the present invention include, without limitation, dimethyl hydrazine, trimethyl aluminum (TMA), hafnium chloride (HfC14), zirconium chloride (ZrC14), indium trichloride, aluminum trichloride ([0102]). 
Consequently, when some source reagents of ‘198 contact with some metal vessel materials of ‘198, a reaction between the material may be intrinsically occurred (this is a natural phenomenon, not the applicants’ invention).

‘233 is analogous art in the field of film formation apparatus ([0002]). ‘233 teaches these components, such as the process container, process gas supply line, and exhaust line, are made of a metal, such as electro-polished stainless steel or aluminum, and the surface of an area that comes in contact with a corrosive gas… For this purpose, a predetermined surface preparation may be applied to the surface of an area that comes in contact with a corrosive gas ([0003-0004]), and A plurality of aluminum oxide layers having an atomic or molecular level thickness thus formed are laminated on the surface of the matrix 101, so an intermediate layer F2 is formed from the aluminum oxide layers (Fig. 9, [0140], see also [0122]), and a thermal spray material is thermally sprayed onto the surface of the intermediate layer F2 to form the ceramic thermal spray film F1 ([0124]), and The intermediate layer may be made of an oxide of an element selected from the group consisting of aluminum, silicon, zirconium, yttrium, and hafnium ([0142]), and a thermal spray film may be further formed on a protection film, as a covering film. In this case, the component thereby prepared further includes the covering film that covers the protection film. The covering film is made of an oxide of a third element preferably selected from the group consisting of aluminum, silicon, hafnium, zirconium, and yttrium ([0228]), and the ceramic thermal spray film F1 and intermediate layer F2 may be made of the same ceramic or different ceramics ([0145]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a coating including at least two different oxide layers, on the surface of the metal vessel of ‘198 selected from aluminum, silicon, zirconium, yttrium, and hafnium, for the purpose of providing high durability and corrosion resistance against a corrosive process gas.

In regards to the limitation of 88B:
As discussed in the teaching of 88A, a coating is applied on the metal surface of ‘233, thus the coating intrinsically has a thickness, in other words, the combination teaches all the limitation of “wherein the protective coating has a thickness”, except the “in a range of from 2 to 500 nm”.

However, ‘233 further clearly teaches an intermediate layer consisting of Al2O3 films is formed to have a film thickness of, e.g., 100 nm on the surface of the matrix 101 ([0141]), and depending on the surface preparation target object, the thickness of the deposition film can be easily adjusted ([0095]). Therefore, it is considered the coating thickness is an adjustable parameter for sufficient corrosion resistance, in other words, a result effective variable).

Consequently, even if ‘198 and ‘233 does not explicitly teach a thickness range, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed thickness range, for the purpose of obtaining sufficient corrosion resistance, and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

Regarding to Claim 135, ‘198 teaches:
A semiconductor manufacturing facility, utilizing a vaporizer (Fig. 5, [0039]), and The vaporizer delivery system 10 comprises a vessel 12 (Figs. 1 and 4, [0050], see also [0055]), vaporization of source reagent materials, such as liquid and solid source reagents ([0001]), the vaporizer 100 is heated by heater 150 to a desired degree to generate vapor from the source reagent solids on the trays in vessel 102 ([0147]), and The trays are preferably fabricated of a non-reactive heat-conducting material, such as for example silver, silver alloy, copper, copper alloy, aluminum, aluminum alloy, lead, nickel clad, stainless steel, graphite, silicon carbide coated graphite, boron nitride, ceramic material, and combinations, mixtures and composites of two or more of the foregoing ([0055], the claimed “A semiconductor manufacturing system comprising a solid source vaporizer and a solid or liquid precursor inside the solid source vaporizer, wherein the solid source vaporizer is configured to vaporize the solid or liquid precursor for delivery to processing equipment, and the solid source vaporizer comprises a vessel defining an interior volume, the vessel comprising a metal support surface”, and “and a vapor stream in contact with the protective coating, wherein the vapor stream includes the same elements as the solid or liquid precursor, and wherein the protective coating prevents reaction of the metal support surface with the vapor stream).

‘198 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 135: the vessel comprising a metal support surface coated with a protective coating, and wherein the protective coating includes one or more coating materials selected from the group consisting of Al2O3; oxides having a formula MO, wherein M is Ca, Mg, or Be; oxides of the formula M'O2, wherein M’ is a stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is a lanthanide element, and a vapor stream in contact with the protective coating, wherein the vapor stream includes the same elements as the solid or liquid precursor, and wherein the protective coating prevents reaction of the interior metal support surface with the vapor stream.

The teaching of the protection coating was discussed in the claim 88 rejection with ‘233 above, thus it is rejected for substantially the same reason as claim 88 rejection above.

Regarding to Claim 4,
As discussed in the claim 88 rejection above, the metal support surface of the vaporizer of ‘198 has plural oxide layers having a sufficient corrosion resistance, therefore, the layers are inert to a corrosive gas.
‘198 further teaches Solids precursors with which the vaporizer systems of the invention are usefully employed can be of any suitable type, including solid-phase metal halides, organometallic solids, and the like. Examples of source reagents that may be utilized in the practice of the present invention include, without limitation, dimethyl hydrazine, trimethyl aluminum (TMA), hafnium chloride (HfCl4), zirconium chloride (ZrCl4), indium trichloride, aluminum trichloride… ([0102], note as discussed in the claim interpretation above, when the aluminum trichloride (AlCl3) is heated in the vaporizer, it generates the Al2Cl6 vapor).
Consequently, in the combination, the plural oxide layers having a sufficient corrosion resistance also would have been inert to the generated Al2Cl6 vapor (this reads into the claimed “wherein the protective coating is inert to a reactive gas comprising Al2Cl6”).

Regarding to Claims 6-8, 39, 42, 137 and 142-144,
‘233 clearly teaches the intermediate layer may be made of an oxide of an element selected from the group consisting of aluminum, silicon, zirconium, yttrium, and hafnium ([0142]), and a thermal spray film may be further formed on a protection film, as a covering film. In this case, the component thereby prepared further includes the covering film that covers the protection film. The covering film is made of an oxide of a third element preferably selected from the group consisting of aluminum, silicon, hafnium, zirconium, and yttrium ([0228]), and the ceramic thermal spray film F1 and intermediate layer F2 may be made of the same ceramic or different ceramics ([0145], note emphasized again, when the film F2 is one of the oxide of an element selected from the group consisting of aluminum, silicon, zirconium, yttrium, the film F1 may be same or different oxides of an element selected from the group consisting of aluminum, silicon, hafnium, zirconium, and yttrium, this reads into the claimed “wherein the protective coating comprises Al2O3 and oxides having the formula M’O2, wherein M' is the stoichiometrically acceptable metal” of Claims 7 and 143, and “wherein the protective coating comprises Al2O3 and oxides of the formula Ln2O, wherein Ln is the lanthanide element” of Claim 8, and “wherein the protective coating comprises metal oxides selected from the group consisting of oxides having the formula MO, wherein M is Ca, Mg, or Be; oxides of the formula M'O2, wherein M' is the stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is the lanthanide element” of Claims 39 and 144, and “wherein the protective coating comprises at least one layer of zirconia” of Claim 42, and “wherein the protective coating includes a layer of alumina over the interior metal support surface and a layer of yttria over the layer of alumina” of Claim 137).

Further, it also reads into the claimed “wherein the protective coating comprises Al2O3 and oxides having a formula” of Claims 6 and 142, except the rest “MO, wherein M is Ca, Mg, or Be”).
However, ‘233 further teaches the thermal spray film is made of a material containing boron (B), magnesium (Mg), aluminum (Al), silicon (Si), gallium (Ga), chromium (Cr), yttrium (Y), zirconium (Zr), tantalum (Ta), germanium (Ge), or neodymium (Nd) ([0078], note when the magnesium (Mg) forms an oxide film, the oxide has a form of MgO.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the MgO, as the film F1, with one of the oxide film of F2 including Al2O3, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Still furthermore, a barrier layer formed of single or stacked layer from plural oxides is commonly well-known feature, for instance, see US 20130267068, [0157] teaching “The protective insulating film 118 may be formed of a single layer or a stacked layer using an insulating film containing one or more of aluminum oxide, magnesium oxide, silicon oxide, silicon oxynitride, silicon nitride oxide, silicon nitride, germanium oxide, yttrium oxide, zirconium oxide, lanthanum oxide, neodymium oxide, hafnium oxide, and tantalum oxide. The protective insulating film 118 can be formed by a sputtering method, a CVD method, an MBE method, an ALD method, or a PLD method”.

Regarding to Claim 138-139,
Fig. 9 of ‘233 shows film F1 is thicker than film F2 and film F2 is denser than film F1 (the claimed “wherein the layer of alumina has a first thickness and the layer of yttria has a second thickness greater than the first thickness” of Claim 138, and “wherein the layer of alumina is denser than the layer of yttria” of Claim 139).

Still furthermore, ‘233 teaches an intermediate layer consisting of Al2O3 films is formed to have a film thickness of, e.g., 100 nm on the surface of the matrix 101 ([0141]), and depending on the surface preparation target object, the thickness of the deposition film can be easily adjusted ([0095]), and since the matrix surface is covered with a dense coating formed of the intermediate layer F2, a corrosive gas or plasma passing through pores of the ceramic thermal spray film Fl can hardly reach the matrix surface ([0151]).
Therefore, it is considered that the coating thickness and density are adjustable parameters to obtain sufficient corrosion resistance, in other words, they are result effective variables.
Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found proper film thickness and density range, as claimed, for the purpose of obtaining sufficient corrosion resistance, and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

Regarding to Claim 140,
‘198 teaches each of the individual trays 22 has a floor 24 and sidewall 26 to form a tray cavity 27 for placement and support of the source material 28. The trays are preferably fabricated of a non-reactive heat-conducting material, such as for example silver, silver alloy, copper, copper alloy, aluminum, aluminum alloy, lead, nickel clad, stainless steel, graphite, silicon carbide coated graphite, boron nitride, ceramic material, and combinations, mixtures and composites of two or more of the foregoing (Fig. 3, [0055], the claimed “wherein the metal support surface is a stainless steel surface or an aluminum surface”).

Regarding to Claim 141,
‘233 teaches wherein the protection film consists essentially of an amorphous oxide of a first element selected from the group consisting of aluminum, silicon, hafnium, zirconium, and yttrium ([0009], note the ALD layer is a conformal, further film is coated along the surface, thus the coating can be interpreted as conformal, the claimed “wherein the protective coating is amorphous and conformal”).

Regarding to Claim 145-146,
‘198 teaches the vaporizer 100 is heated by heater 150 to a desired degree to generate vapor from the source reagent solids on the trays in vessel 102 ([0147]), and solids precursors with which the vaporizer systems of the invention are usefully employed can be of any suitable type, including solid-phase metal halides, organometallic solids, and the like. Examples of source reagents that may be utilized in the practice of the present invention include, without limitation, dimethyl hydrazine, trimethyl aluminum (TMA), hafnium chloride (HfCl4), zirconium chloride (ZrCl4), indium trichloride, aluminum trichloride… ([0102], note as discussed in the claim interpretation above, when the aluminum trichloride (AlCl3) is heated in the vaporizer, it generates the Al2Cl6 vapor, further, as discussed in the claim interpretation above, the limitation is mere intended use, the claimed “wherein the solid source includes trialuminum chloride” of Claim 145, and “wherein the vapor stream includes dialuminum hexachloride” of Claim 146).

Regarding to Claim 148,
‘198 and ‘233 teach various metal oxides as recited, see claims 88 rejection above. Therefore, the metal oxides has a free energy is greater than or equal to zero, see the 112 rejection above (the claimed “wherein the protective coating comprises a metal oxide for which the free energy of reaction with a gas comprising the vaporized solid or liquid precursor is greater than or equal to zero”).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over ‘198 and ‘233, as being applied to Claim 88 rejection above, further in view of Suntoloa et al. (US 6416577, hereafter ‘577).
Regarding to Claim 41,
As discussed in the claim 88 rejection above, the vaporizer of ‘198 has a protective coating on the surface, for the purpose of providing high durability and corrosion resistance against a corrosive process gas.

‘198 and ‘233 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 41: wherein the protective coating comprises at least one layer of titania.

‘577 is analogous art in the field of coating the inner surfaces of equipment (abstract). ‘577 teaches by growing two different oxides, e.g., Ta2O2-HfO2, Al2O3-TiO2, alternatingly in layers of thickness of a couple of nanometers the insulation properties can be improved (the insulation properties correlate also with corrosion properties). (lines 33-37 of col. 4, note TiO2 as one of a protection film, and titania is a common name of the TiO2).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the titania, as of the coating layer, for the purpose of providing corrosion resistance against a corrosive process gas.

Claim 147 is rejected under 35 U.S.C. 103 as being unpatentable over ‘198 and ‘233, as being applied to Claim 88 rejection above, further in view of Cheng et al. (US 20080176108, hereafter ‘108).
Regarding to Claim 147,
‘233 teaches an intermediate layer consisting of Al2O3 films is formed to have a film thickness of, e.g., 100 nm on the surface of the matrix 101 ([0141], the claimed “wherein the multiple layers comprise a first layer comprising alumina deposited on the metal support surface by atomic layer deposition on the metal support surface”), and Fig. 9 shows F1 layer on the F2 on the matrix 101.

‘198 and ‘233 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 41: and a second layer comprising aluminum oxynitride deposited by physical vapor deposition on the first layer.

‘108 is analogous art in the field of protective bilayer (abstract). ‘108 teaches the aluminum oxynitrides are also very good materials in terms of their stability, chemical inertness, and the tunability (by variation of their oxygen and nitrogen contents) of physical and chemical properties such as stress, refractive index, and density, et ([0019]), and the aluminum oxynitrides… have also been shown to have good adhesion to substrate materials used in magnetic read heads, such as AlTiC, Al2O3, NiFe and NiFeCo and to a variety of other materials extensively used in the semiconductor industry, such as Ti, Cr and Ta and others of a comparable nature ([0018], note the aluminum oxynitride is well-known film on the alumina “Al2O3” layer as a protection layer).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added the aluminum oxynitride, over the Al2O3 films of ‘233, for the purpose of providing good stability, chemical inertness and tunability, while maintaining good adhesion to the alumina layer.

Response to Arguments
Applicants’ arguments filed on 08/08/2022 have been fully considered but they are not persuasive. 
In regards to the 35USC103 rejection of Claims 88, the applicants argue that Tamura does not qualify as prior art because Tamura is not analogous to the present application, see page 8.
The argument is found not persuasive.
The examiner maintains they are analogous arts in the field of substrate processing equipment, specially in the field of deposition.

The second argument on the page 9-10 merely repeat the same arguments filed on 06/20/2022. The examiner clearly explains why the argument is not persuasive during the interview under AFCP2.0 procedure. Therefore, the examiner maintains the same position as the response in the interview and the advisory action, which is the protective coating can be applied any surface contacting the corrosive gas regardless of the gas delivery and further the source 202 is not the location for the solid or liquid precursor.
 
Conclusion
The prior art made of record and not relied up is considered pertinent to applicant's disclosure. US Patent 20120318457 teaches protection coating in the vaporizer (Figs. 1, 4, [0020]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718